DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to a method of treating pain non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.

Reasons for allowance
	The following is Examiner’s reasons for allowance:
Closest art is US 2005/0042283 (Wang).  Wang teaches that compounds having antagonism to CCKB (CCK2) are useful in treatment of depression.  Depression is listed in a large list of diseases and conditions that can be treated with CCK2 antagonists (paragraph [0109]).  Wang also recites a list of CCK2 agonists and said list includes YF476 which is the instantly claimed compound of formula (IIIb).  At issue is whether it would have been obvious to select YF476 for treatment of depression based on the teachings of Wang.  In the declaration of Jufang He filed on 2/1/22, professor He declares that one skilled in the art would know that in order to treat depression by antagonism of CCK2 the active agent would have to be capable of crossing the blood-brain barrier.  Therefore without a teaching that YF476 can cross the blood-brain barrier one skilled in the art would not have selected YF476 for treatment of depression.  Search of prior art failed to uncover a teaching directed to YF476 crossing the blood-brain barrier.  Examiner concludes that without such teaching, one would not select YF476 for treatment of depression because expectation of success is lacking.

Conclusion
Claims 1, 3-9, 16 and 18-21 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628